Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 2-11 in the reply filed on 05/17/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 4-6, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,341,855 (Rabinovich).
In Re claims 2 Rabinovich discloses a fuel dispensing nozzle (Figure 1) comprising a nozzle body (1) defining a dispensing path extending upstream from a distal inlet downstream to a proximal outlet (fluid path from inlet 11 to spout 4), said nozzle body having a handle portion defining a handle flow axis along which said dispensing path extends (handle portion defining flow path shown in Figure 1, portion of handle which contains valve 2), a fuel flow valve (popper valve 2) disposed in said nozzle body and movable against a valve closure spring (72) that normally maintains said fuel flow valve in a closed position, said fuel flow valve opening in an upstream direction so as to open along the handle flow axis against the flow of fluid in the dispensing path (valve 2 open in an upstream direction shown in Figure 4), an actuation assembly having a shaft assembly (plungers 5 and 6) that moves along said handle flow axis so as to cause the fuel flow valve to open, and a hand lever (19) pivotally connected with respect to said nozzle body, said hand lever being operatively connected to said actuation assembly so as to cause opening of said fuel flow valve when said hand lever is pivoted in a valve opening direction (valve opening operation shown in Figure 4).
In Re claim 4 Rabinovich discloses a coil spring (Figure 1, 72).
In Re claim 5 Rabinovich discloses a valve closure spring (72) situated on an upstream side of a fuel valve (2, shown in Figure 1).
In Re claim 6 Rabinovich discloses a valve closure spring (72) located between a valve closure (2), and a spring base member (shown but not labelled in Figure 3, portion of structure located at end of spring distal from valve 2).
In Re claim 9 Rabinovich discloses a hold open mechanism having a trigger (21) pivotally connected to a hand lever (19) and having an engaging element (engaging element shown opposite trigger of hold open mechanism in Figure 5), and a catch member fixed with respect to a nozzle body, said catch member defining a plurality of catches corresponding to respective flow positions, said catches each configured to receive said engaging element of said trigger (catch mechanism comprising a plurality of catches shown in Figure 5 proximal to hand lever mechanism).
In Re claim 10 Rabinovich discloses a shut-off mechanism (Column 7, line 60-Column 8, line 5).
In Re claim 11 Rabinovich discloses a spring-loaded check valve (3) located in the nozzle body
Claim(s) 2, 3-6, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 3,638,689 (Eklund).
In Re claims 2 Eklund discloses a fuel dispensing nozzle (Figure 2) comprising a nozzle body defining a dispensing path extending upstream from a distal inlet downstream to a proximal outlet (fluid path from inlet 13 to spout 16), said nozzle body having a handle portion (12) defining a handle flow axis along which said dispensing path extends (handle portion defining flow path shown in Figure 2, portion of handle which contains valve 56), a fuel flow valve (valve 56) disposed in said nozzle body and movable against a valve closure spring (55) that normally maintains said fuel flow valve in a closed position, said fuel flow valve opening in an upstream direction so as to open along the handle flow axis against the flow of fluid in the dispensing path (when closed valve 56 rests against valve seat 66 which is located downstream, indicating that valve opens upstream), an actuation assembly having a shaft assembly (spindle 74 and piston 69) that moves along said handle flow axis so as to cause the fuel flow valve to open, and a hand lever (30) pivotally connected with respect to said nozzle body, said hand lever being operatively connected to said actuation assembly so as to cause opening of said fuel flow valve when said hand lever is pivoted in a valve opening direction (hand lever portion 34 actuates spindle 74 in Figure 2).
In Re claim 3 Eklund discloses a valve configured as a 2-part valve having primary and secondary poppets (ball 48 and valve 56).
In Re claim 4 Eklund discloses a coil spring (55).
In Re claim 5 Eklund discloses a valve closure spring (55) situated on an upstream side of a fuel valve (56, shown in Figure 2).
In Re claim 6 Eklund discloses a valve closure spring (55) located between a valve closure (56), and a spring base member (spring rests against element 13 which acts as a spring base member).
In Re claim 8 Eklund discloses a shaft assembly comprising first (74) and second (69) shafts which are axially movable relative to each other and which are urged apart by an actuation assembly spring (73).
In Re claim 9 Eklund discloses a hold open mechanism having a trigger (36) pivotally connected to a hand lever (35) and having an engaging element (39), and a catch member fixed with respect to a nozzle body, said catch member defining a plurality of catches corresponding to respective flow positions, said catches each configured to receive said engaging element of said trigger (catch mechanism comprising a plurality of catches shown at element 40 in Figure 2).
In Re claim 10 Eklund discloses a shut-off mechanism (Column 5, lines 35-45).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabinovich.
In Re claim 7 Rabinovich discloses all the limitations, but doesn’t disclose a valve closing spring having a spring force falling in the range of 18-20 lbs. It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to make use of a valve spring having a spring force of 18-20 lbs, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, Paragraph 33, the applicant has not disclosed any criticality for the claimed limitations.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eklund
In Re claim 7 Eklund discloses all the limitations, but doesn’t disclose a valve closing spring having a spring force falling in the range of 18-20 lbs. It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to make use of a valve spring having a spring force of 18-20 lbs, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, Paragraph 33, the applicant has not disclosed any criticality for the claimed limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 3,323,560 discloses a fuel dispensing nozzle having a hold open mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON K NIESZ/Primary Examiner, Art Unit 3753